Name: Council Regulation (EC) No 1799/94 of 18 July 1994 on special arrangements for imports of maize and sorghum into Spain for the year 1994
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  EU finance;  trade
 Date Published: nan

 23 . 7. 94 Official Journal of the European Communities No L 189/17 COUNCIL REGULATION (EC) No 1799/94 of 18 July 1994 on special arrangements for imports of maize and sorghum into Spain for the year 1994 tural policy (3), and by Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agri ­ cultural Guidance and Guarantee Fund, Guarantee Section (4), HAS ADOPTED THIS REGULATION : Article 1 For 1994 imports from third countries, for free circulation in Spain , of a maximum quantity of two million tonnes of maize and 300 000 tonnes of sorghum shall be effected as provided in the following Articles . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, under Council Regulation (EC) No 532/94 of 7 March 1994 extending the measures taken under the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 ('), the Commu ­ nity undertook, in respect of the year 1994, to open a quota for imports into Spain of two million tonnes of maize and 300 000 tonnes of sorghum, minus the quanti ­ ties of certain grain substitutes imported into that country during the same year ; whereas the quantities of maize and sorghum imported must be used or processed in Spain ; whereas the Community has sole competence for the said Agreement ; Whereas, to ensure that the Agreement between the Euro ­ pean Economic Community and the United States of America is implemented, the extended arrangements provide for direct purchase on the world market or appli ­ cation of an import levy reduction system ; whereas, however, imports into Spain effected on preferential terms may create difficulties for the Community market ; whereas, to overcome that difficulty, provision should be made for the possibility of applying a countervailing duty to processed products exported either to third countries or to the rest of the Community ; Whereas the combination of the advantages provided for under the arrangements established by Council Regula ­ tion (EEC) No 715/90 of 5 March 1990 (2), applicable to imports into the Community of sorghum and maize origi ­ nating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories (OCT) and under this Regulation is liable to create disturbances on the Spanish market in cereals ; whereas that difficulty can be overcome by setting a special reduction of the levy on maize and sorghum imported under this Regulation ; Whereas provisions are required to cover the operations arising from this Regulation according to the mechanisms laid down by Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ Article 2 1 . The quantities referred to in Article 1 shall be reduced in proportion to any quantities of maize gluten , brewers' grains and citrus pulp imported into Spain from third countries during the year 1994. Where it is ascer ­ tained that the quantities for such products imported into Spain under the cover of documents establishing their Community status develop abnormally, the necessary action shall be taken in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 (5). 2. The quantities of maize and sorghum referred to in Article 1 shall be allocated to processing or use in Spain . Article 3 1 . Without prejudice to Article 4, for imports of maize and sorghum into Spain, within the quantitative limits set in Article 2, a reduction shall be applied to the levy fixed in accordance with Article 10 of Regulation (EEC) No 1766/92. (3) OJ No L 94, 28 . 4 . 1970, p. 3 . Regulation as last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15 . 7 . 1988 , p. 1 ). (4) OJ No L 216, 5. 8 . 1978 , p. 1 . Regulation as last amended by Regulation (EEC) No 1571 /93 (OJ No L 154, 25. 6 . 1993 , p. 46). (*) Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (OJ No L 181 , 1 . 7. 1992, p. 21 ). Regulation as last amended by Com ­ mission Regulation (EEC) No 2825/93 (OJ No L 258 , 16 . 10 . 1993, p. 6). (') OJ No L 68 , 11 . 3 . 1994, p. 1 . (2) OJ No L 84, 30 . 3 . 1990, p. 85. Regulation as last amended by Regulation (EC) No 235/94 (OJ No L 30, 3 . 2. 1994, p. 12). 23 . 7. 94No L 189/18 Official Journal of the European Communities Community as they arise and shall be treated in the same way as the expenditure referred to in Article 2 of Regula ­ tion (EEC) No 1883/78 . The Spanish intervention agency shall record the value of the merchandise purchased at a price of 'zero' in the account referred to in Article 4 of Regulation (EEC) No 1883/78 . Article 5 At a frequency to be determined, the Commission shall record in accounts :  the quantities of maize and sorghum imported into Spain from third countries,  the quantities of maize gluten, brewers' grains and citrus pulp imported into Spain . For this purpose, the Spanish authorities shall supply the Commission regularly with all necessary information . 2. The amount of the reduction shall be fixed, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, at a level enabling distur ­ bance of the Spanish market to be avoided. The reduction may also be fixed by a tendering procedure . The reduction may be differentiated for imports of maize and sorghum into Spain under Regulation (EEC) No 715/90. 3. The reduction shall be applied to imports of maize and sorghum into Spain effected on the basis of a licence valid only in that Member State. Article 4 1 . With a view to effecting the imports referred to in Article 1 , it may be decided, under the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, that the Spanish intervention agency shall purchase directly on the world market quantities of maize and sorghum to be determined, and shall place them under customs ware ­ housing procedure as provided for in Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (') and Commission Regula ­ tion (EEC) No 2454/93 of 2 July 1993 laying down provi ­ sions for the implementation of Regulation (EEC) No 2913/92 (2). 2. Quantities purchased pursuant to paragraph 1 shall be put up for sale on the Spanish domestic market, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, on terms enabling market disturbance to be avoided. 3 . When the goods are placed in free circulation, an agricultural levy shall be charged, equal to the average of the levies applicable in Spain and fixed for the cereals concerned during the first 25 days of the month prece ­ ding the date of acceptance of the declaration of entry into free circulation, minus the difference between the threshold price and the intervention price for the same month. Entry into free circulation shall be effected by the Spanish intervention agency. When the purchasers of the goods make payment to the invervention agency, the selling price, minus the levy, shall correspond to revenue from sales within the meaning of the Annex to Regulation (EEC) No 3492/90 (3). 4. The purchasing operation provided for in paragraph 1 shall rank as intervention for the purpose of stabilizing the agricultural markets within the meaning of Article 1 (2) (b) of Regulation (EEC) No 729/70 . 5. Payments by the intervention agency for buying as provided for in paragraph 1 shall be borne by the Article 6 The imports referred to in Article 2 shall be effected not later than the end of February of the following year. In the event of technical difficulties duly noted by the Commission a period of importation exceeding that time limit may be laid down in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92. Article 7 Where the markets for products derived from maize or sorghum are disturbed, a countervailing duty may be introduced in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 for exports of the relevant products from Spain or for their consignment to other Member States. Article 8 The following shall be adopted in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 :  any measures needed to ensure that the cereals, the levy for which has been reduced, are actually processed or used in Spain ; such measures may in particular provide for the deposit of a security,  the other detailed rules for the application of this Regulation, and in particular those relating to the issue of import licences ; such rules may stipulate that the licences may be issued only in Spain, after Commission endorsement. (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1992, p. 1 . Regulation as last amended by Council Regulation (EC) No 1500/94 (OJ No L 162, 30. 6 . 1994, p. 1 ). (3) OJ No L 337, 4 . 12. 1990, p. 3 . Article 9 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. 23 . 7. 94 Official Journal of the European Communities No L 189/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1994. For the Council The President J. BORCHERT